             Case 2:20-cv-00200-CB Document 49-1 Filed 04/21/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA
                              PITTSBURGH DIVISION

JASON ALTENHOFEN, Individually and For )
Others Similar Situated,               )
                                       )
               Plaintiff,              )
                                       )
v.                                     )
                                       )               Case No. 2:20-cv-200-DSC
ENERGY TRANSFER PARTNERS, L.P.,        )
                                       )
               Defendant.              )
                                       )
                                       )

 [PROPOSED] ORDER GRANTING MOTION FOR WITHDRAWAL OF ATTORNEY
                         PETER N. HALL

        This matter comes before the Court on Defendant Energy Transfer Operating, L.P.’s

(misidentified in the caption by its former name, Energy Transfer Partners, L.P.) Motion For

Withdrawal of Attorney Peter N. Hall (the “Motion”). Having considered the Motion, all attendant

briefing, and the parties’ reasoning, and being otherwise fully advised in the premises, the Court is of

the opinion that the Motion should be GRANTED.

        Accordingly, it is hereby ORDERED that Mr. Hall is terminated from this case.


         SO ORDERED this _____ day of _______________, 2020.

                                                                   ____________________________
                                                                   Honorable Cathy Bissoon

3469098.v1
